internal_revenue_service number release date index number ---------------------- ------------- ---------------------------------------- ----------------------- ---------------------------------- - department of the treasury washington dc third party communication none date of communication not applicable_person to contact ----------------------- id no ------------- telephone number --------------------- refer reply to cc ita b04 plr-126931-05 date date ------- taxpayer ------------------------------------------------------------------ year dear ----- -------- this refers to taxpayer’s request that its form_1128 application to adopt change or retain a tax_year be considered timely filed under the authority contained in sec_301_9100-3 of the procedure and administration regulations taxpayer filed a form_1128 to change its accounting_period for federal_income_tax purposes from a taxable_year ending july to a taxable_year ending december effective december year revproc_2002_37 2002_1_cb_1030 provides procedures for certain corporations to obtain automatic approval to change their annual_accounting_period under sec_442 of the internal_revenue_code a corporation complying with all the applicable provisions of this revenue_procedure has obtained the consent of the commissioner of the internal_revenue_service to change its annual_accounting_period under sec_442 and the income_tax regulations thereunder section of revproc_2002_37 provides that a form_1128 filed pursuant to the revenue_procedure will be considered timely filed for purposes of sec_1_442-1 only if it is filed on or before the time including extensions for filing the return for the short_period required to effect such change taxpayer did not file its form_1128 by the due_date of the return for the short_period required to effect such change however taxpayer requested an extension of time to file its form_1128 under sec_301_9100-3 soon thereafter sec_301_9100-3 provides that requests for extensions of time for regulatory elections that do not meet the requirements of sec_301_9100-2 automatic extensions such as the instant case must be made under the rules of sec_301_9100-3 requests for relief subject_to sec_301_9100-3 will be granted when the taxpayer provides evidence to establish that the taxpayer acted reasonably and in good_faith and that the granting of relief will not prejudice the interests of the government plr-126931-05 based on the facts and information submitted and the representations made the service holds that taxpayer has acted reasonably and in good_faith and that the granting of relief will not prejudice the interests of the government accordingly taxpayer has satisfied the requirements of the regulations for the granting of relief and the service considers taxpayer's late filed form_1128 requesting permission to change to december effective december year timely filed since the director internal_revenue_service center where the taxpayer files its returns has jurisdiction of a change in accounting_period under revproc_2002_37 we have forwarded the application to the director ------------------------------ direct any further communication regarding this matter to the service_center basing the ruling contained in this letter upon facts and representations submitted by taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party this office has not verified any of the material submitted in support of the request for a ruling however as part of an examination process the service may verify the factual information representations and other data submitted this ruling addresses the granting of sec_301_9100-3 relief only the service expresses no opinion regarding the tax treatment of the instant transaction under the provisions of any other sections of the code or regulations that may be applicable thereto or regarding the tax treatment of any conditions existing at the time of or effects resulting from the instant transaction specifically we express no opinion as to whether the code and applicable regulations or revproc_2002_37 permit the taxpayer to change to the tax_year requested in the subject form_1128 sec_6110 provides that this ruling directed only to the taxpayer requesting it may not be used or cited as precedent by the provisions of a power_of_attorney currently on file we are sending a copy of this ruling letter to the taxpayer’s authorized representative enclosures cc ---------------------- sincerely michael j montemurro acting branch chief office of associate chief_counsel income_tax and accounting the service will process the taxpayer’s application_for a change in accounting_period under revproc_2002_37
